Case 1:20-cv-00123-JRS-MG Document 75 Filed 04/20/21 Page 1 of 2 PageID #: 1084




                                   United States District Court
                                   Southern District of Indiana
                                      Indianapolis Division
 JOHN DOE,
        Plaintiff,
        v.                                           Case No. 1:20-cv-00123-JRS-MG
 THE TRUSTEES OF INDIANA
 UNIVERSITY, et al.
        Defendants.

                     DEFENDANTS’ NOTICE REGARDING DE #71

 On April 7, 2021, the Court notified the parties that it intends to convert Defendants’ Motion

 to Dismiss into one for summary judgment, and asked the parties if they had additional admis-

 sible evidence to submit related to Libby Spotts’ Declaration (DE #66-3 pp. 4–9). Pursuant to

 the Court’s order, Defendants hereby notify the Court that they do not intend to introduce

 further evidence related to that Declaration.

    Defendants note, however, that Plaintiff submitted evidence on April 19, 2021. (DE #72.)

 While some limited portions of that submission are arguably related to Spotts’ Declaration,

 much of it is not. In addition, much of Plaintiff’s submission consists of inadmissible evidence.

 Accordingly, Defendants intend to file a motion to strike inadmissible evidence from Plaintiff’s

 submission.
Case 1:20-cv-00123-JRS-MG Document 75 Filed 04/20/21 Page 2 of 2 PageID #: 1085




                                       Respectfully submitted,


                                       /s/ Tracy N. Betz
                                       Michael C. Terrell, Atty. # 2124-49
                                       Tracy N. Betz, Atty. # 24800-53
                                       Vivek R. Hadley, Atty. # 32620-53
                                       TAFT STETTINIUS & HOLLISTER LLP
                                       One Indiana Square, Suite 3500
                                       Indianapolis, IN 46204-2023
                                       (317) 713-3500
                                       (317) 713-3699 (fax)
                                       mterrell@taftlaw.com
                                       tbetz@taftlaw.com
                                       vhadley@taftlaw.com
                                       Attorneys for Defendants




                                      -2-
